METHOD FOR REPAIRING A CIVIL ENGINEERING STRUCTURE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed January 18, 2021, was received.  Claims 1, 3-9, 17-19, and 21 were amended.  Claim 2 was canceled.  Claims 35-44 were added.
The text of those sections of Title 35, U.S. Code, not included in this action can be found in the Office action issued October 20, 2020.

Rejoinder
Independent claim 1 is found allowable as amended, as discussed further below. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-15, 20, 22-23, and 25-27, directed to nonelected species of the method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 28-34, directed to the invention(s) of a reinforcing structure, a civil engineering work, and a robot system, cannot be determined to be allowable as a result of examination of the claimed method, and have NOT been rejoined.
the restriction requirement between the species as set forth in the Office action mailed on May 19, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
The objections to claims 1, 3, 6-9, and 17 are withdrawn because these claims have been amended to correct informalities.

Claims 4 and 38-41 are objected to because of the following informalities:
In claim 4, line 3, –at least one – should be inserted before “extrusion head”.
In claim 38, line 2, –at least one – should be inserted before “extrusion head”.
In claim 39, line 2, –at least one – should be inserted before “extrusion head”.
In claim 40, line 1,–in which – should be inserted before “the work”.
In claim 41, line 1,–in which – should be inserted before “the work”.
Appropriate correction is required.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  of claims 1-13, 16-17, 19, 21, and 24 are withdrawn because these claims have been amended to correct indefinite subject matter.

Claims 15, 18, 22-23, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrases “such as” and “in particular” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  (Note that claim 15 is newly examined on the merits as a result of the rejoinder.)
In claim 18, “the accuracy of the depositing of the reinforcing structure being greater than +/-0.5 cm in terms of thickness and/or in a direction parallel to the underlying surface of the work” in lines 2-4 is indefinite because it is unclear how this accuracy is defined (e.g., with respect to an intended or programmed dimension of the reinforcing structure, with respect to the reinforcing structure as deposited [i.e., the dimensions of the reinforcing structure not varying by more than +/-0.5 cm in the recited direction], or with respect to features of the civil engineering work being repaired).  Further, the instant specification also does not make clear how this accuracy is defined.
Regarding claim 22, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  (Note that claim 22 is newly examined on the merits as a result of the rejoinder.)
Regarding claim 23, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  (Note that claim 23 is newly examined on the merits as a result of the rejoinder.)
In claim 23, line 2, “the latter” is found indefinite because it is unclear whether it refers to either of the pipe or the mast (i.e., “latter” is with respect to the robot system) or only to the mast (i.e., “latter” is with respect to the pipe).
In claim 36, line 2, “an extrusion head” is found indefinite because it is unclear whether it refers to the same as the at least one extrusion head recited in claim 35.  (This situation could be corrected by rewriting claim 36 as –The method as claimed in claim 35, wherein the at least one extrusion head has a slot-shaped outlet orifice for the material.–, for instance.)

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-12 and 16-19 as being unpatentable over Flitsch et al. (US 2014/0374935) and additional references are withdrawn because independent claim 1 has been amended.

Allowable Subject Matter
Claims 1, 3-27, and 35-36 would be allowable if the claim objections and the rejections under 35 U.S.C. 112 are overcome.  The claimed subject matter is found allowable because the prior art does not teach a repair method for a civil engineering work as claimed, and particularly the combination of directly depositing a reinforcing material extruded in strips onto the civil engineering work to be repaired, using at least one extrusion head of a robot system, and wherein the at least one extrusion head has a slot-shaped outlet orifice for the material, or wherein the at least one extrusion head is guided so as to respect a preprogrammed algorithm for said at least one reinforcing material.

Response to Arguments
Applicant’s arguments filed January 18, 2021, have been fully considered.  With respect to the rejections under 35 U.S.C. 103 in view of Flitsch, Applicant’s arguments are persuasive that the instant amendment to claim 1 has overcome these rejections, and that new claim 35 is also nonobvious in view of Flitsch.  Applicant’s amendments have also largely overcome the previous claim objections and rejections under 35 U.S.C. 112, although the rejoinder of the previously withdrawn species requires some corrections to the corresponding claims.  With respect to the rejection under 35 U.S.C. 112 of claim 18, the examiner is not convinced by Applicant’s arguments.  Claim 18 does not make clear with respect to what reference the claimed accuracy of the depositing is defined.  For instance, it is unclear whether the repair is intended to reproduce the original topology of the work being repaired, and the claimed dimensional accuracy is with respect to this surface; or whether the claimed accuracy is with respect 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745